Citation Nr: 1646526	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide and/or chemical exposure.  

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide and/or chemical exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

In October 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

These issues were previously before the Board in April 2016, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of ischemic heart disease as the result of in-service chemical exposure.

2.  The Veteran has a current diagnosis of Parkinson's disease as the result of in-service chemical exposure.  


CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Service connection for Parkinson's disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As a result of the favorable outcomes of this decision, any failures by VA in providing notice and assistance to the claimant amount to no more than harmless error.  

Service Connection

The Veteran seeks service connection for Parkinson's disease and ischemic heart disease.  He has asserted several theories in support of his claims, to include as due to herbicide exposure, or exposure to other hazardous chemicals during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Malignant tumors are among the listed diseases for which this presumption is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed exposure to herbicides during his active duty period.  See 38 C.F.R. § 3.309(e).  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, Parkinson's disease, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

As both Parkinson's disease and ischemic heart disease are among the presumptive diseases for which service connection is awarded for veterans with confirmed herbicide exposure, and the competent evidence of record confirms current diagnoses of both disorders, the question before the Board is whether the Veteran has established herbicide exposure during his active duty period.  

As an initial matter, the Veteran's service treatment records do not indicate, and he does not contend, onset of either ischemic heart disease or Parkinson's disease during service, which ended in September 1967, or within a year thereafter.  The first diagnosis of any form of heart or neurological disease within the competent evidence of record dates to after 2000, more than 30 years after service separation.  Thus, the Board concludes chronic symptoms of ischemic heart disease and Parkinson's disease did not manifest during service or within a year thereafter, and were not continuous until many years after service separation.  Rather, the Veteran's sole assertion is that he was exposed to herbicides during service, and presumptive service connection is thus warranted on that basis.  Specifically, he asserts he was exposed to herbicides and other chemicals at McConnell Air Force Base (AFB) during service.  Service personnel records confirm he was stationed at this base during service, and was assigned to a supply squadron.  The Veteran's military occupational specialty (MOS) was as a material facilities specialist, which is consistent with his reports of having worked in supply and having handled chemicals on a frequent basis.  

In support of his claim, the Veteran has also submitted numerous documents that indicate various solvents, cleaners, pesticides, and other potentially hazardous chemicals were used, stored, and/or destroyed at McDonnell AFB during the Veteran's service period there.  Trace chemicals later found at McConnell include trichloroethylene (TCE), arsenic, mercury, and benzene, among others, according to federal records submitted by the Veteran.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting exposure to herbicides and other chemicals in service, the Board finds that the weight of the evidence is in relative equipoise, and service connection for ischemic heart disease and Parkinson's disease must thus be granted.  

The Veteran submitted a December 2012 statement from B.A.G., M.D., a private physician.  Dr. G. confirmed that the Veteran had a current diagnosis of Parkinson's disease which could be related to in-service chemical exposure.  In a subsequent September 2015 statement, Dr. G. wrote that the Veteran first began exhibiting Parkinson's disease symptoms in 2004, and that such symptoms usually manifested later in life; as such, it was "extremely unlikely" the Veteran exhibited such symptoms during service, according to Dr. G.  Finally, in an August 2016 statement, Dr. G. reported that the Veteran had told him of exposure to trichloroethylene during service.  Dr. G. stated there was "evidence" of a nexus between exposure to this chemical and development of Parkinson's disease.  Dr. G. further wrote "[i]f there is evidence that this toxin [causes] early damage to the dopamine containing cells in the basal ganglia, and this predisposes these patients to early onset disease," then compensation needs to be considered by VA.  

In a February 2013 statement, a private physician, W.H.S., M.D., wrote that the Veteran had a current diagnosis of status post myocardial infarction with stenting and coronary artery disease.  Dr. S. "suspected" these cardiovascular disabilities were related to in-service Agent Orange exposure.  Also received was a March 2013 statement from X.Z., M.D., a VA physician, who stated he was in agreement with Dr. S. regarding the Veteran's chemical exposure at McConnell AFB and his current coronary artery disease.  

In an April 2016 statement, R.F.S., M.D., wrote that the Veteran had current diagnoses of coronary artery disease, Parkinson's disease, and prostate cancer.  Dr. S. reported that the Veteran had reported working in waste removal during service, including use of an unidentified chemical "that is hazardous to one's health."  Dr. S. opined that "use of this chemical could have been a cause" for the Veteran's current diagnoses.  

The Board further notes that in its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Multiple disease conditions, including Parkinson's disease, have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710 (e) (West 2014); 38 C.F.R. § 17.400 (effective September 24, 2014) (implementing the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154); see also Proposed Rule - Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 FR 62419 (September 9, 2016).  While the Veteran was not stationed at Camp Lejeune, the presence of TCE at McDonnell AFB has been confirmed, as noted above.  

On remand by the Board in April 2016, VA medical examinations and opinions were obtained in July 2016.  Regarding Parkinson's disease, the VA examiner opined that the evidence of a nexus between exposure to hydrocarbon solvents, including TCE, and Parkinson's disease was "inconclusive".  She declined to provide a nexus statement regarding the Veteran's ischemic heart disease, as McConnell AFB was not considered an Agent Orange exposure site.  

The Board acknowledges that the evidence of both specific nature of the Veteran's in-service chemical exposure and the subsequent development of ischemic heart disease and Parkinson's disease as a result of this exposure is not, in and of itself, conclusive; however, conclusiveness is not required when considering medical evidence and opinions.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008).  Given VA's uniquely pro-claimant principles underlying the veterans' benefits system, a claimant merely has to submit sufficient evidence to establish equipoise.  National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013); see also 38 C.F.R. § 3.103(a) (VA must render a decision which grants every benefit that can be supported in law while protecting the interests of the Government).  In light of the above evidence and affording the Veteran the benefit of the doubt, service connection for ischemic heart disease and Parkinson's disease is granted.  


ORDER

Service connection for Parkinson's disease is granted.  

Service connection for ischemic heart disease is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


